

115 HR 6975 IH: Reinforced Schools Act
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6975IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Mast introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to allow States and units of local government to purchase
			 equipment suitable for school security activities through the Department
			 of Defense.
	
 1.Short titleThis Act may be cited as the Reinforced Schools Act. 2.Procurement of equipment suitable for school security activities (a)In generalSection 281 of title 10, United States Code, is amended—
 (1)in the section heading, by inserting school security, after homeland security,; (2)by inserting school security, after homeland security, each place it appears; and
 (3)in subsection (d)(2), by adding at the end the following new sentence: In the case of equipment suitable for school security activities, such term includes a local educational agency, public elementary school, and public secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801))..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 15 of title 10, United States Code, is amended by striking the item relating to section 281 and inserting the following new item:
				
					
						281. Procurement of equipment by State and local governments through the Department of Defense:
			 equipment for counter-drug, homeland security, school security, and
			 emergency response activities..
			